IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROY MIDDLETON,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3122

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 15, 2015.

An appeal from an order of the Circuit Court for Escambia County.
T. Michael Jones, Judge.

Roy Middleton, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      The appellant filed a timely rule 3.801 motion asserting that he is entitled to

jail credit for the time he was held in the Escambia County Jail awaiting his second

trial until the date of sentencing, June 29, 2012. See § 921.161(1)-(2), Fla. Stat.;
Kitchen v. State, 20 So. 3d 975 (Fla. 4th DCA 2009). The state concedes that

appellant is entitled to this jail credit. We therefore reverse and remand for the

trial court to determine and award the amount of jail credit to be awarded for this

time period. See Kitchen at 977 (citing Hidalgo v. State, 729 So. 2d 984, 986-87

(Fla. 3d DCA 1999)).

      REVERSED AND REMANDED.

ROBERTS, C.J., MARSTILLER and MAKAR, JJ., CONCUR.




                                        2